Case: 3:19-cr-00068-WHR Doc #: 64 Filed: 01/30/20 Page: 1 of 1 PAGEID #: 219

 

wd
to

IN THE UNITED STATES DISTRICT come JAN 30 PH 1:59
FOR THE SOUTHERN DISTRICT OF OHIO 5, ¢ », "

 

 

WESTERN DIVISION
UNITED STATES OF AMERICA, : CASENO. 3:19-CR-68
Plaintiff, : JUDGE WALTER H. RICE
v.
YOHANNES TINSAE, : SUPERSEDING INFORMATION
21 U.S.C. § 843

Defendant

 

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT 1
[21 U.S.C. § 843]

Beginning on or about January 1, 2012, and ending on or before October 31, 2015,
defendant YOHANNES TINSAE, knowingly or intentionally acquired controlled substances by

misrepresentation, fraud, forgery, or subterfuge.
In violation of 21 U.S.C. § 843(3).

DAVID M. DEVILLERS
United States Attorney

ROBERT ZINK

United States Department of Justice
Chief, Fraud Section

Criminal Division, Fraud Section

ALLAN J, MEDINA

United States Department of Justice
Chief, Health Care Fraud Unit
Criminal Division, Fraud Section

ee Ce
CHRISTOPHER M. JASON

Trial Attorney
United States Department of Justice

 
